Name: 96/359/EC: Commission Decision of 5 June 1996 amending for the third time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  international trade;  means of agricultural production;  tariff policy
 Date Published: 1996-06-11

 Avis juridique important|31996D035996/359/EC: Commission Decision of 5 June 1996 amending for the third time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) Official Journal L 138 , 11/06/1996 P. 0023 - 0024COMMISSION DECISION of 5 June 1996 amending for the third time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) (96/359/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 95/296/EC of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC (3), as last amended by Decision 96/238/EC (4);Whereas the said Decision lays down conditions for serological screening for antibodies to classical swine fever virus throughout Germany;Whereas in the light of the evolution of the disease, the areas to be covered by the screening programme can be specified;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex II to Decision 95/296/EC is replaced by the following:'ANNEX IISerological screening for antibodies to classical swine fever virusThe German authorities shall carry out in Brandenburg, Lower Saxony and Mecklenburg-Western Pommerania a serological screening programme which samples the equivalent of 5 % of the sow and boar populations in the said areas each year.The screening programme shall, where possible, make use of serum samples collected during the national programme for the eradication of Aujeszky's disease. It will also concentrate on the herds or animals most likely to be at risk from classical swine fever:- small breeding herds near towns or on farms where sows are fattened for slaughter and may have been fed swill,- boars used for natural service particularly boars used on several farms,- herds in areas containing wild boar,- herds in Regierungsbezirke that have recorded classical swine fever outbreaks since 1 October 1995.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 5 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 182, 2. 8. 1995, p. 33.(4) OJ No L 78, 28. 3. 1996, p. 46.